BOYER, Acting Chief Judge.
By this interlocutory appeal appellant, who was defendant in the trial court, appeals the denial of his motion to set aside a default judgment rendered on a promissory note. The evidence reveals that appellant timely and properly filed a motion to vacate the default and resulting judgment accompanied by a showing of an apparent meritorious defense, all in accordance with the procedure and applicable law discussed by this Court in Metcalf v. Langston, Fla.App. 1st 1974, 296 So.2d 81, certiorari dismissed, Sup.Ct.Fla.1974, 302 So.2d 414. However, the record further reveals that the learned trial judge treated the pleadings essentially as a motion for summary judgment or a motion for judgment on the pleadings, deciding that the asserted defense was not meritorious and denied appellant’s motion. In so doing he erred. (See Metcalf v. Langston, supra, and the cases therein cited)
We do not here determine that, as a matter of law, the defenses raised by appellant are meritorious as a matter of fact. We only hold that under the circumstances revealed by the record before us the default and final judgment consequent thereon should have been vacated and the defendant should have been allowed a reasonable time within which to file its responsive pleading. Whether the appellee, plaintiff in the trial court, will ultimately prevail by motion for summary judgment or at trial on the merits are matters which can only be properly resolved by further proceedings.
Reversed and remanded for further proceedings consistent herewith.
Appellee’s motion for attorney’s fees incident to this interlocutory appeal is denied.
It is so ordered.
McCORD, J., concurs.
MILLS, J., dissents.